Citation Nr: 9904124	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for residuals of a neck 
fracture.

3. Entitlement to a higher initial evaluation for cervical 
radiculopathy with C5-7 diskectomy and fusion, rated 
30 percent disabling.

4. Entitlement to a higher initial evaluation for lumbosacral 
strain with traumatic arthritis, rated 20 percent 
disabling.

5. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1970, from September 1981 to April 1983, and November 1990 to 
June 1991.

An October 1989 RO rating decision denied service connection 
for PTSD.  The veteran was notified of this determination and 
he appealed to the Board of Veterans' Appeals (Board).  In 
correspondence dated in November 1991, he withdrew his appeal 
and the October 1989 RO rating decision, denying service 
connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (1998).  

In June 1991, the veteran submitted additional claims for VA 
benefits.  In 1996, he submitted an application to reopen the 
claim for service connection for PTSD.  The appeal now comes 
to the Board from December 1992 and later RO decisions that 
denied service connection for PTSD and residuals of a 
fracture of the neck; granted service connection for cervical 
radiculopathy with C5-7 diskectomy and fusion, and assigned a 
30 percent rating for this condition; granted service 
connection for lumbosacral strain with traumatic arthritis 
and assigned a 20 percent rating; and denied a total rating 
for compensation purposes based on individual 
unemployability.  The veteran also appealed a November 1994 
RO rating decision, denying service connection for tinnitus, 
and then withdrew this appeal in correspondence dated in 
December 1998.

With the application to reopen the claim for service 
connection for PTSD, evidence was received, including the 
report of a VA psychiatric examination in April 1997 that 
links the veteran's PTSD to incidents in Vietnam, which is 
considered new and material.  Hence, the claim is reopened 
and the Board will consider the issue of entitlement to 
service connection for PTSD on a de novo basis, as did the 
RO.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Additional evidence 
pertinent to this claim was received at the Board without 
prior review by the RO.  Consideration of this evidence 
without RO review does not result in prejudice to the veteran 
because the claim to which it pertains is resolved in his 
favor.

In a written argument dated in November 1998, the 
representative requested a temporary total rating for the 
veteran's cervical spine disorder under the provisions of 
38 C.F.R. § 4.30 (1998) based on surgery and convalescence 
beginning in November 1998.  This claim has not been 
adjudicated by the RO and it will not be addressed by the 
Board.  This matter is referred to the RO for adjudication of 
this claim.

A September 1997 RO rating decision denied service connection 
for various undiagnosed disorders based on service during the 
Persian Gulf War (PGW) in the Southwest Asia theater of 
operations.  In a substantive appeal dated in May 1998, the 
veteran seems to be submitting a notice of disagreement with 
the denial of this claim.  This matter is referred to the RO 
for appropriate action.

The issue of entitlement to higher initial evaluations for 
cervical radiculopathy with C5-7 diskectomy and fusion,  and 
entitlement to a total rating for compensation purposes based 
on individual unemployability will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  During Vietnam service, the veteran did not engage in 
combat with the enemy.
2.  The veteran's claimed stressors involving ambushes during 
truck convoy duty in Vietnam are supported by credible 
evidence.

3.  There are clear diagnoses of PTSD, related to the 
supported stressors.

4.  He has not submitted competent (medical) evidence showing 
the presence of additional cervical spine disability (i.e., 
which is not already service-connected) due to a fracture of 
the neck, or competent (medical) evidence that there is such 
a fracture.

5.  His low back disability is manifested primarily by pain, 
moderate to severe limitation of motion, weakness, 
incoordination, lack of endurance, osteoarthritic changes, 
and sciatic pain confirmed by atrophy and reflex change.

CONCLUSIONS OF LAW

1.  PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The claim for service connection for residuals of a neck 
fracture is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a rating of 40 percent for lumbosacral 
strain with traumatic arthritis and sciatica are more closely 
approximated.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5293, 5295 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The veteran had active service from November 1967 to June 
1970, from September 1981 to April 1983, and from November 
1990 to June 1991.  He served in Vietnam from June 1968 to 
January 1970 and in the Southwest Asia theater during the PGW 
from December 1990 to April 1991.

Service documents show that the veteran was awarded various 
medals, including the Vietnam Service Medal, the Republic of 
Vietnam Campaign Medal, and the Republic of Vietnam Gallantry 
Cross with bronze star.  None of the veteran's medals denote 
participation in combat.  His DA Form 20 shows service in 
Vietnam, initially as a clerk-typist but mostly as a heavy 
vehicle driver with the 563rd Transportation Company.

VA and private medical reports show that the veteran was 
examined and treated for various conditions in the 1970's, 
1980's, and 1990's.  Various briefs and statements of the 
veteran and other evidence have also been submitted.  The 
more salient evidence with regard to the claims being 
discussed in Sections I through III of this Board decision is 
analyzed in the appropriate Sections.

A statement from the veteran dated in April 1989 is to the 
effect that he was exposed to gunfire and attacks by mortars 
while in Vietnam and that 3 men were killed on one occasion.  
He reported that a good friend was killed on another occasion 
and that he had to crawl through a tunnel by himself at 
another time while in Vietnam.  He also described being in 
ambushes both as a truck driver and later as the chaplain's 
driver.  He maintained that these were stressful events, that 
he has recollections of his experiences in Vietnam, and that 
he had difficulty obtaining and maintaining employment after 
return from Vietnam.

The veteran testified at a hearing in March 1990 to the 
effect that he served as a chaplain's bodyguard in Vietnam 
that he drove a truck into a bunker during a mortar attack 
while in Vietnam.  He testified to the effect that he had 
PTSD due to these experiences in Vietnam.

The veteran underwent a VA psychiatric examination in July 
1996.  The Axis I diagnoses were marital problems, life 
circumstance problems, alcohol abuse, history of Darvon 
dependence, and anxiety disorder, not otherwise specified.

Documents received from the Social Security Administration 
(SSA) in October 1996 show that the veteran was awarded 
disability benefits by an Administrative Law Judge (ALJ) in 
August 1996.  The findings in the ALJ decision notes that the 
veteran had severe neck and arm pain along with a reactive 
depression and PTSD.

The veteran underwent psychological evaluation at a VA 
medical facility in October 1996.  Under the diagnostic 
impression it was noted that on tests of adaptive abilities 
dependent upon intact cortical functioning, the veteran's 
performance was suggestive of cognitive impairment.

In a letter dated in March 1997, the RO asked the veteran to 
submit specific information concerning his reported stressors 
in service that led to the development of PTSD in order to 
enable them to obtain verification of these stressors from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  He was asked to provide the names, ranks, and 
units of personnel wounded or casualties in action, as well 
as various other specific information.  A review of the 
record does not show that the veteran replied to this letter.  
However, he had earlier provided some details in April 1989, 
and his DA Form 20 and unit records, recently obtained, 
provide further details.

The veteran underwent a VA psychiatric examination in April 
1997.  He reported that he was a truck driver and machine 
gunner in Vietnam.  He reported that on one occasion while on 
a convoy the vehicle in front of him hit a land mine and 4 
men died.  He reported being the subject of a rocket, mortar, 
and ground attack on another occasion.  He reported running 
out of a building and of being blown on the top of a bunker, 
and that he fired his weapon.  The Axis I diagnosis was PTSD, 
chronic, characterized by social withdrawal, lack of 
motivation and concentration, depression with suicidal 
thoughts, sleep disorder, outburst of anger, anxiety attacks, 
startle reaction, and episodes of reliving his traumatic 
experience in Vietnam.

A private medical report dated in March 1998 shows that the 
veteran underwent psychological evaluation.  It was noted 
that he had been under treatment at this medical facility for 
psychiatric problems associated with PTSD since 1984.  It was 
noted that he was treated in the 1980's prior to service in 
the PGW, and that his treatment was resumed after the PGW 
where he was exposed to constant environmental bombardments, 
searching for terrorists, always being alert/hypervigilant, 
and experiencing Scud attacks.  It was noted that he had 
experienced various stressors in Vietnam, including losing 3 
close friends who were found killed with their throats cut, 
and that his unit was repeatedly hit by rockets and mortar, 
and sniper attacks.  It was noted that he was exposed to 
stressors in the PGW as noted previously in this paragraph.  
The Axis I diagnosis was PTSD secondary to combat in 
Southeast Asia.

The veteran's claim for service connection is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed inservice stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).  

In this case, VA and private medical reports of the veteran's 
evaluations in 1997 and 1998, respectively, clearly show that 
the veteran has a diagnosis of PTSD.  Another required 
element is credible supporting evidence that the claimed 
inservice stressor actually occurred.  The opinion of a 
mental health professional or the report of a psychiatric 
examination may not be used to satisfy this requirement.  
Cohen, 10 Vet. App. 128, 142.

If the veteran's claimed stressors are related to combat, his 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their occurrence and no further 
development for corroborative evidence is required.  Cohen, 
10 Vet. App. 128; 38 U.S.C.A. § 1154(b) (West 1991).  Service 
department documents that the veteran engaged in combat, such 
as a medal denoting combat participation, are conclusive 
evidence of a combat stressor.  In this case, the service 
department documents do not show that the veteran received 
such medals nor do these records indicate that the veteran 
engaged in combat.  The service documents show that the 
veteran was awarded the Republic of Vietnam Gallantry Cross 
with bronze star.  This is a medal awarded to units for 
combat action, but this medal does not indicate that the 
veteran personally was involved in any combat action.  Nor is 
there any other credible evidence to establish that he 
engaged in combat with the enemy.  After consideration of all 
the evidence, the Board concludes that the veteran did not 
engage in combat while in Vietnam or in the PGW within the 
meaning of 38 U.S.C.A. § 1154(b).

When the evidence does not indicate that the veteran engaged 
in combat, the claimed non-combat stressor must be supported 
by credible supporting evidence.  In this regard, the 
veteran's statements and testimony alone, cannot, as a matter 
of law, establish the occurrence of an inservice stressor.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996); 38 C.F.R. 
§ 3.304(f).  Here, the veteran's recollections of convoy 
ambushes, with trucks destroyed and men killed, are 
corroborated by operational reports describing enemy activity 
in the areas and time periods reported by the veteran.  
Although some of his reported stressors are not corroborated, 
the Board finds that these documents satisfy the requirements 
of the regulation.  Accordingly, there being a clear 
diagnosis of PTSD, medical evidence of a link between the 
PTSD and the reported stressor, and credible supporting 
evidence that the stressor actually occurred, service 
connection is granted for PTSD. 


II.  Service Connection for Residuals of a Neck Fracture

As noted in Section I, in order to establish service 
connection for a disability, the evidence must demonstrate 
the presence of it and that it resulted from disease or 
injury incurred in or aggravated by service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).

The threshold question to be answered with regard to the 
claim for service connection for residuals of a neck fracture 
is whether the veteran has presented evidence of a well-
grounded claim; that is, evidence which shows that his claim 
is plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of 
Veterans Appeals (Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service medical records for the veteran's first period of 
service reveal that he was involved in a motor vehicle 
accident, but these records do not show the presence of a 
neck disorder.  The medical records after the veteran's first 
period of service do not show the presence of a chronic 
cervical spine disability until around 1986.  A private 
medical report dated in June 1998, notes that the veteran 
underwent a neurological evaluation in April 1988 on referral 
from another physician due to intermittent headaches, and 
persisting cervical, dorsal and right upper extremity pain 
symptoms following a motor vehicle accident in July 1986.  
His past medical history revealed he had headaches in the 
crown of his head after serving in Vietnam.  He also reported 
experiencing pins and needles in both his hands since 
Vietnam.  It was noted that he recently underwent various 
studies, including a CT (computed tomography) of the cervical 
spine and a non-invasive peripheral angiogram (Doppler).  The 
diagnoses were cervical dorsal myositis with radiculopathy, 
right; cervical herniated nucleus pulposus suspected at C3-
C4; cervical spondylosis; post-traumatic headaches; and 
regional paresthesia, bilaterally, upper extremities, post 
Vietnam.  The examiner opined that based on the history 
reported by the veteran and the physical and laboratory data 
that the veteran's symptoms of cervical dorsal and right 
upper extremity are causally related to the July 1986 motor 
vehicle accident.

A private medical report shows that an MRI (magnetic 
resonance imaging) of the veteran's cervical spine in August 
1991 demonstrated herniation present at multiple levels, most 
severe at C5-C6.  Service medical records for the period of 
service during the PGW show that the veteran experienced 
exacerbation of his cervical spine condition.  A physical 
evaluation board report dated in October 1991 shows that the 
veteran was found physically unfit to perform active service 
due to osteoarthritis of the cervical spine and chronic low 
grade disc syndrome incurred in line of duty.

A private medical report of the veteran's hospitalization in 
February 1992 shows that he underwent anterior cervical 
diskectomy at C5-C6 and C6-C7 with interbody fusion and graft 
from iliac crest.  The diagnosis was cervical spondylosis 
with radiculopathy, bilateral, C6-C7.

An April 1992 RO rating decision granted service connection 
for cervical radiculopathy with C5-C7 diskectomy and fusion 
based on incurrence in the PGW, and assigned a 10 percent 
rating from June 1991.  A total rating was assigned for this 
condition from February 6 to April 30, 1992, based on surgery 
and convalescence under the provisions of 38 C.F.R. § 4.30.  
Thereafter, the 10 percent rating was resumed from May 1992.  
The disability was evaluated under diagnostic code 5293.

A December 1992 RO rating decision increased the 10 percent 
evaluation for the service connected cervical spine disorder 
to 20 percent, effective from June 1991 and May 1992, and 
continued the total rating from February 6 to April 30, 1992.

A May 1994 RO rating decision terminated the evaluation for 
the cervical spine disorder based on incurrence in the PGW 
due to clear and unmistakable error under the provisions of 
38 C.F.R. § 3.105(a) (1998), and granted service connected 
for the same condition based on aggravation during the PGW 
and subtracted 10 percent from the 20 percent evaluation 
based on the severity of his cervical spine condition at the 
time of entry into service in November 1990.  The 20 percent 
evaluation for the cervical spine disorder, effective from 
June 1991 and May 1992 was reduced to 10 percent, and the 
total rating from February 6 to April 30, 1992, was 
continued.

RO rating decisions in November 1994 and January 1995 denied 
service connection for residuals of a neck fracture.

A November 1995 RO rating decision granted service connection 
for right arm and left arm weakness and neurological symptoms 
as being secondary to the cervical spine disorder, and 
assigned 10 percent evaluations for each arm disability under 
diagnostic code 5301, effective from June 1991.

A February 1998 RO rating decision terminated the 3 separate 
10 percent evaluations for the cervical spine disorder and 
right and left arm disabilities assigned under diagnostic 
codes 5293, 5301, and 5301, respectively, under the 
provisions of 38 C.F.R. § 3.105(a).  These terminations were 
effective September 25, 1997, and as of that date the 
veteran's cervical radiculopathy with C5-7 diskectomy and 
fusion and bilateral upper extremity weakness and 
neurological symptoms was evaluated 30 percent disabling 
analogous to ankylosis of the cervical spine under diagnostic 
code 5287.

The post PGW service medical records reveal that the veteran 
has been treated for cervical spine problems.  In 1998 he 
underwent various cervical spine studies, including a CT scan 
in August 1998, that do not show the presence of a cervical 
spine fracture.  In November 1998 he underwent C4-C5, C6-7 
anterior cervical diskectomy, decompression, and interbody 
fusion using tricortical iliac allograft, and C4 to C7 
anterior cervical instrumentation using Acromed DOC system.  
The postoperative diagnosis was cervical radiculopathy 
secondary to herniated cervical disk and osteophytes at the 
C4-5 level and pseudoarthrosis at C6-7 level.

A review of the overall evidence indicates that service 
connection is currently in effect for cervical radiculopathy 
with diskectomy and fusion which encompasses the findings 
associated with this disorder, including neurological 
deficits and other functional impairment.  Statements from 
the veteran are to the effect that he has a herniated disk at 
the C5-7 level that he considers a fracture of the neck and 
that this condition should be service connected because it 
was incurred during the PGW.  His representative in a 
statement dated in November 1998 asserts that the medical 
evidence, such as the private medical report of the veteran's 
hospitalization in November 1998, indicates the presence of 
pseudoarthrosis at the C6-7 level which is a fracture of the 
cervical spine and that service connection should be granted 
for this condition because it was incurred in the PGW.  A 
review of the record shows that service connection is already 
in effect for a cervical spine disorder based on aggravation 
by service in the PGW, and this service-connected disorder 
encompasses all current manifestations of cervical spine 
disability, less the 10 percent severity of the cervical 
spine disorder existing at the time of the veteran's entry 
into service in November 1990.  The overall medical evidence, 
however, does not currently show the presence of another 
cervical spine disability due to a neck fracture that has not 
been considered in the classification of the service-
connected cervical spine disability, including the cervical 
spine condition present in November 1990.  A claim for 
service connection of a disability, whether based on 
incurrence in or aggravation by service, is not well grounded 
where there is no medical evidence showing the presence of 
the claimed disability.

In this case, there is no competent (medical) evidence 
showing the presence of a cervical spine fracture, nor any 
cervical spine disability, that has not already been 
considered in the classification of the service-connected 
cervical spine disorder and its evaluation.  Hence, the claim 
for service connection for residuals of a neck fracture is 
not plausible, and it is denied as not well grounded.  
Reference has been made to findings of "pseudarthrosis" in 
the cervical spine.  Absent medical opinion to the effect 
that there is in fact a fracture of the cervical spine, the 
Board will not interpret that finding to mean there is a 
fracture.


III.  Increased Evaluation for Lumbosacral Strain with 
Traumatic Arthritis

The veteran underwent a VA medical examination in July 1992. 
He gave a history of back pain that began in the PGW after 
lifting a great number of sand bags and after lifting a 
number of formaldehyde drums.  He reported continuous pain 
since then.  He reported occasional muscle tightness and 
taking Flexeril as needed for muscle spasms.  There were no 
palpable paraspinal masses.  There was some tenderness over 
T3-T4 in the midline as well as some mild tenderness over the 
lumbosacral spine in the midline.  Flexion of the lumbar 
spine was to 90 degrees and lateral flexion was to 20 degrees 
to the right and left.  Straight leg raising on the right was 
to 60 degrees and on the left to 70 degrees.  There was some 
mild tenderness on straight leg raising in the lumbosacral 
paravertebral musculature.  The diagnosis was lumbosacral 
muscle strain.

The January 1993 RO rating decision granted service 
connection for lumbosacral strain with arthritis and assigned 
a 10 percent rating, effective from June 1991.

The veteran and his wife testified at a hearing in July 1993.  
The testimony was to the effect that he had low back pain 
with radiation down the left leg.

The February 1994 RO rating decision increased the evaluation 
for the low back disorder from 10 to 20 percent, effective 
from June 1991.

The veteran underwent a VA medical examination in September 
1995.  He complained of low back pain that increased with 
activity.  He complained of radiation of the low back pain to 
both lower extremities.  An electro-diagnostic test dated in 
July 1994 reportedly showed left S1 radiculopathy.  He 
ambulated with no limp.  Neurological deficits were found in 
the lower extremities.  The diagnoses included chronic lumbar 
strain and sprain with abnormal disc per veteran's history by 
CT scan, and left sciatica that was confirmed electro-
diagnostically.

The veteran underwent a VA medical examination in September 
1997.  He complained of worsening low back problems that were 
present constantly, both day and night, that affected his 
legs with tingling in the feet of equal intensity, left and 
right.  He complained of constant pain in the lower 
extremities, with possibly worse pain in the left than the 
right.  He reported that the back symptom was worse than the 
leg symptoms.  He used a back support.  Forward flexion of 
the lumbar spine was to 50 degrees with 15 degrees of this 
motion in the sacrum, resulting in 35 degrees of true lumbar 
flexion.  There was 5 degrees of hyperextension of the lumbar 
spine and 10 degrees of bilateral lateral bending, all with 
low back pain.  Standing he could barely reach the patellae.  
Seated with the legs extended on the table, he could reach to 
the lower 1/4 of the tibias.  With ranges of motion at one time 
there was an audible pop in the low back.  There was general 
tenderness involving the entire lumbar musculature and 
spinous process.  Neurologically, the lower extremities 
revealed no atrophy in the calf, but a half inch decreased 
girth in the left thigh.  The patella and Achilles reflexes 
were symmetrically reactive.  He could straight leg raise to 
85 degrees seated and 10 degrees in the supine with symptoms 
in the low back.  The diagnoses included chronic lumbar 
strain and sprain with symptom radiation to both lower 
extremities with sciatica confirmed electrodiagnostically in 
a prior report, and chronic pain syndrome with pain 
behavior/symptom magnification as noted in the examination of 
the lumbar spine.  The examiner noted that the veteran had 
lack of strength, lack of endurance, and weakness involving 
the lumbar spine and lower extremities with evidence of 
symptom magnification, but that there were objective findings 
noted such as atrophy and a reflex change.

A private medical report shows that the veteran underwent MRI 
of the lumbar spine in June 1998.  The impression was 
borderline congenital spinal stenosis with no disc 
herniation.

The veteran's claim for an increased evaluation for the 
lumbosacral strain with traumatic arthritis is well grounded.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a).


In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Traumatic arthritis is rated analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A low back intervertebral disc syndrome may be rated under 
diagnostic code 5293 and lumbosacral strain may be rated 
under diagnostic code 5295.  While a low back disorder may be 
evaluated under various diagnostic codes, only one disability 
rating may be assigned for the symptoms in order to avoid the 
rule against the pyramiding of disability evaluations.  
38 C.F.R. § 4.14 (1998).

Diagnostic Code 5293 provides these ratings for 
intervertebral disc syndrome:  Pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief-60;  
severe, recurring attacks, with intermittent relief-40;  
moderate, recurring attacks-20;  mild-10;  postoperative, 
cured-0.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The evidence shows that the veteran's low back disability is 
manifested primarily by pain, moderate to severe limitation 
of motion, weakness, incoordination, lack of endurance, 
osteoarthritic changes, and sciatic pain confirmed by atrophy 
and reflex change, as well as electrodiagnostic testing.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that in evaluating a 
service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence indicates weakness, fatigability, and 
incoordination as factors to be considered in the disability 
rating.  The veteran has asked for a 40 percent rating for 
this disability, based on confirmed pain and functional loss.  
(November 1998 brief, at 34.)  The Board agrees.  Diagnostic 
Code 5293 provides a 40 percent rating for severe 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  This Diagnostic Code also contemplates 
limitation of motion.  VAOPGCPREC 36-97.  When adding the 
pain and other DeLuca factors to the moderate to severe 
limitation of motion demonstrated here, the 40 percent 
criteria are more closely approximated, and the higher rating 
should be applied.  38 C.F.R. § 4.7.  As this is the rating 
requested on appeal, higher ratings will not be discussed.



ORDER


Service connection for PTSD is granted.

The claim for service connection for residuals of a neck 
fracture is denied as not well grounded.

A 40 percent evaluation for lumbosacral strain with traumatic 
arthritis is granted, subject to regulations applicable to 
the payment of monetary benefits.


REMAND

As noted above, the veteran underwent surgery for his 
cervical spine disorder in November 1998.  Since then, he has 
not undergone a contemporary medical examination to determine 
the current severity of this disorder, and he should.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the cervical spine disorder.  DeLuca, 8 Vet. App. 202.  In 
DeLuca, the United States Court of Veterans Appeals (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 (1998) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (1998).  The Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

A review of the evidence indicates that service connection 
for the veteran's cervical spine disorder was granted based 
on aggravation during the PGW and that the degree of 
disability existing at the time of his entry into service in 
November 1990 was 10 percent.  See Section II, above.  The 
evidence also shows that this condition, including associated 
neurological symptoms of the upper extremities, has been 
rated under various diagnostic codes.  The overall evidence 
indicates that the veteran has an intervertebral disc 
syndrome of the cervical spine that may be rated under 
diagnostic code 5293 to include all neurological symptoms; 
this rating may be increased as appropriate to reflect 
limitation of motion and the DeLuca factors.  VAOPGCPREC 36-
97.  The cervical spine disorder may, in the alternative, be 
assigned a separate evaluation for limitation of motion under 
diagnostic codes 5290 or 5287 (which may be increased to 
reflect the DeLuca factors), with separate evaluations for 
the neurological deficits under the appropriate diagnostic 
codes in the 8500, 8600 or 8700 series.  If separate 
evaluations are assigned for the neurological manifestations 
then these symptoms may not be considered in the evaluation 
of the musculoskeletal condition.  In order to determine the 
specific manifestations attributable to the veteran's 
cervical spine disorder, both the musculoskeletal and 
neurological findings should be reported in detail in the 
report of the medical examination.  The Board notes that the 
current rating is a single rating assigned under Diagnostic 
Code "5393-5287."  Presumably, 5293 is intended.  But it is 
not clear how this rating is meant to contemplate the 
neurologic symptoms in the upper extremities.

With regard to the veteran's claim for a total rating for 
compensation purposes based on individual unemployability, 
the Board notes that the grants herein of service connection 
for PTSD and a 40 percent rating for the low back disability 
will require readjudication of the total rating claim.  If 
that claim is not granted, the Board may not reject that 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  Friscia 
v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 
Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that, where VA has merely offered its own 
opinion regarding whether a veteran is unemployable as a 
result of service-connected disabilities, VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  Friscia, 
supra at 297, citing 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103(a), 3.327, 4.16(a) (1998); Beaty, supra at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Hence, 
if necessary, the veteran should undergo a VA medical 
examination to determine the severity of all of his service-
connected disabilities other than his low back disability.  
It is the judgment of the Board that the veteran 

should undergo a VA social and industrial survey to assist in 
determining the effects of his service-connected disabilities 
on his ability to work.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The veteran should undergo a VA 
examination to determine the severity of 
his cervical spine disorder and his other 
service-connected disabilities other than 
the low back disorder.  With regard to 
the cervical spine disorder, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the cervical spine is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should report all 
musculoskeletal and neurological findings 
in detail, and specifically identify the 
nerves affected by the cervical spine 
disorder, and the degree of impairment of 
each nerve so affected.  The examiner 
should also offer an opinion as to what 
effect the veteran's service-connected 
disabilities have on his ability to work.  
If there is any question, the veteran 
should be scheduled for a VA social and 
industrial survey, focusing on the 
effects of his service-connected 
disabilities on his ability to work.  The 
surveyor should offer an opinion as to 
what effect the veteran's service-
connected disabilities have on his 
ability to work.  The medical examiner 
should support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.


2.  After the above development, the RO 
should review the claims for an increased 
evaluation for the cervical spine 
disorder and for a total rating for 
compensation purposes based on individual 
unemployability.  The review of the claim 
for an increased evaluation for the 
cervical spine disorder should reflect 
consideration of the above-noted 
diagnostic codes and the provisions of 
38 C.F.R. § 3.322(a) (1998).


3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.


The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



[Form 4597 added to decision here]

- 19 -


